People v Muhammad (2019 NY Slip Op 08515)





People v Muhammad


2019 NY Slip Op 08515


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Friedman, J.P., Renwick, Oing, Singh, JJ.


10432 5904/12

[*1] The People of the State of New York, Respondent,
vMohd Norazam Muhammad, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about October 26, 2017, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's assessment of 15 points for causing physical injury was supported by clear and convincing evidence. The victim's grand jury testimony and medical records demonstrated that, in two violent sexual assaults, defendant caused physical injury (see People v Chiddick, 8 NY3d 445, 447-448 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]).
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument and were outweighed, in any event, by the seriousness of the underlying offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK